Response to Arguments

112 Rejection: 
Applicant's arguments to the 35 U.S.C. 112 rejection of claims 10-13, and 15 have been fully considered but they are deemed not persuasive. The specification [0024-26] and figures 1A-1D does not provide a structure of “load balancer", “load balancer driver”, and “listener task”. Given the broadest reasonable interpretation the Examiner interpreted “load balancer", “load balancer driver”, and “listener task” being a software performing a specified function without the recital of structure, material, or acts in support thereof, and such claims shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Prior Art Reiection:
 	Applicant's arguments to claim 1 have been fully considered but they are deemed not persuasive. In remarks applicant argued:
The prior art does not teach receiving, by a computing device comprising a processor device, a first request directed to a load balancer to load balance subsequent requests based on a first request selection instruction 	In response to the argument, Porter teaches receiving, by a computing device comprising a processor device, a first request directed to a load balancer to load balance subsequent requests based on a first request selection instruction (Porter, Fig. 2. [0023] a load balancer may receive a request from, for example, a client. [0012] requests from clients for content … content caching … A network caching device (network device 110)… store copies of the content passing through it, and subsequent requests [0014] network devices 110 may be caching devices … manage increases in network traffic and subscriber growth. [0005] an electronic device receives a request; obtains a current state from each of a plurality of electronic devices; and selects one of the plurality of electronic devices to service the request based on the current state of each of the plurality of electronic devices.[0016] Balancing workload in a cluster of non-endpoint network devices (e.g., device cluster 100) … to localize client requests for equivalent content to a single or small set of caching devices in a large cache cluster. Note: a request for content is a first request selection instruction; an electronic device is a computing device; load balancer is load balancer)
The prior art does not teach selecting a first particular load balancer driver from a plurality of load balancer drivers based on a load balancer table that correlates request selection instructions to corresponding load balancer drivers of the plurality of load balancer drivers based on different capabilities of the load balancer drivers, each load balancer driver being configured to load balance requests among a plurality of computing devices that are configured to service the requests.
In response to the argument, Porter teaches selecting a first particular load balancer driver from a plurality of load balancer drivers based on a load balancer table that correlates request selection instructions to corresponding load balancer drivers of the plurality of load balancer drivers based on different capabilities of the load balancer drivers, each load balancer driver being configured to load balance requests among a plurality of computing devices that are configured to service the requests (Porter [0005] selects one of the plurality of electronic devices to service the request based on the current state of each of the plurality of electronic devices [0025-26] a load balancer may maintain a record (e.g., a table) of the state values of the network devices under its management … Based on the current states of the network devices, the load balancer may select a specific network device to service the request, as illustrated in STEP 230. [0020] "underused" (state) network devices may represent cool spots where this diverted load may be preferentially directed to maintain better overall balance. See table 1 for different capabilities of load balancer IDs and their states. State 0 down … powered down, still booting, crashed, mis-configured, on fire, stolen, etc. State 1 underused … not Significant increases in load … 2 normal … 3 burdened The network device is Load balance carefully … 6 overloaded Load … Note: states of down, normal, overload is different capabilities. [0012] network devices, such as intermediary network devices or proxy devices … between a client and a backend server, acting as a conduit between the client and the server [0013] each network device 110 is a non-endpoint device. For example, network devices 110 may be network intermediary devices, proxy devices, or caching devices. Note network devices 110 (non-endpoint/intermediary) is load balancer drivers (see Acharya teaches this clearly in below). [0012] load balancing is often applied to application servers … the workload often consists of requests from clients for content supplied directly by the application servers. [0033] each client 330 may be an electronic device. Note: Client devices are computing devices)
Acharya also teaches selecting a first particular load balancer driver from a plurality of load balancer drivers based on a load balancer table that correlates request selection instructions to corresponding load balancer drivers of the plurality of load balancer drivers based on different capabilities of the load balancer drivers, each load balancer driver being configured to load balance requests among a plurality of computing devices that are configured to service the requests ([0091] each recording server auto registers in the system and a database entry is created. [0001] Video data acquisition. [0047] receive multiple sensory channel inputs. See fig. 9, 902-904 “Choose a server with a maximum remaining capacity from the list”. Note: the list (of servers) in database is a load balancer table. [0043] the server group adapted to exchange their respective capacity information … … share the load of the failed server/servers. [0341] a fail-safe architecture … estimating server capability for load balancing. [0025] assess respective server capacity and operate as a group to enable fail-safe support when any of the servers in the group fail to operate the remaining operative servers in the group are adapted to distribute and take over the sensory input load of the non-operative server.[0347] Whenever a new server is introduced in a GROUP and starts announcing its capacity, other servers enter into a contention avoidance session to decide who will be the GROUP MASTER. Once the GROUP MASTER is elected, it consults the table above, and balance the load amongst the servers by RELEASE and ALLOCATE operations)
The prior art does not teach causing subsequent requests that are encompassed by the first request selection instruction directed to the load balancer to be load balanced by the first particular load balancer driver.
In response to the argument, Porter teaches causing subsequent requests that are encompassed by the first request selection instruction directed to the load balancer to be load balanced by the first particular load balancer driver (Porter, [0005] Each of the plurality of states in the state model indicates a discrete level of workload for the plurality of electronic devices. [0017] state value may be represented as a SNMP (Simple Network Management Protocol) variable, or encoded as a HTTP response code, or implemented as simple text (e.g., within a HTML (Hypertext Markup Language) or text document) … insulating device behavior from load balancing concerns. [0025-26] a load balancer may maintain a record (e.g., a table) of the state values of the network devices under its management. Periodically or from time to time, the load balancer may poll each network device for its current state value and update the corresponding record entry for the network device. The load balancer may use this record when it needs to consult the states of the network devices upon receiving a request … Based on the current states of the network devices, the load balancer may select a specific network device to service the request. [0012] requests from clients for content … subsequent requests. Note: network device 110 (non-endpoint/intermediary) is load balancer driver; The load balancer uses this record (a table of the state values/levels) when it needs to consult the states of the network devices upon receiving a request is causing subsequent requests that are encompassed by the first request selection instruction directed to the load balancer to be load balanced by the first particular load balancer driver
/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449